IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                           NO. AP-76,706



                   EX PARTE CLYDE JAMES FREEMAN, Applicant



             ON APPLICATION FOR A WRIT OF HABEAS CORPUS
           CAUSE NO. 09-11-11188-CR IN THE 435TH DISTRICT COURT
                       FROM MONTGOMERY COUNTY



        Per curiam.

                                           OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of driving while

intoxicated and sentenced to forty years’ imprisonment. The Ninth Court of Appeals dismissed his

appeal. Freeman v. State, No. 09-10-00524-CR (Tex. App.–Beaumont Jan. 19, 2011, no pet.).

        Applicant contends that he was denied his right to appeal. The trial court has determined that

there was a breakdown in the system and that Applicant is entitled to an out-of-time appeal. We

agree. Ex parte Riley, 193 S.W.3d 900, 902 (Tex. Crim. App. 2006). We find that Applicant is
                                                                                                    2

entitled to the opportunity to file an out-of-time appeal of the judgment of conviction in cause

number 09-11-11188-CR from the 435th District Court of Montgomery County. Applicant is ordered

returned to that time at which he may give a written notice of appeal so that he may then, with the

aid of counsel, obtain a meaningful appeal. Within ten days of the issuance of this opinion, the trial

court shall determine whether Applicant is indigent. If Applicant is indigent and wishes to be

represented by counsel, the trial court shall immediately appoint an attorney to represent Applicant

on direct appeal. All time limits shall be calculated as if the sentence had been imposed on the date

on which the mandate of this Court issues. We hold that, should Applicant desire to prosecute an

appeal, he must take affirmative steps to file a written notice of appeal in the trial court within 30

days after the mandate of this Court issues.



Delivered: December 14, 2011
Do Not Publish